Exhibit 10.3
Execution Version






PARTNERSHIP AGREEMENT
OF
RXR 721 SEVENTH VENTURE JV
(A Delaware partnership)
THIS PARTNERSHIP AGREEMENT (as amended, restated or otherwise modified from time
to time, this “Agreement”) of RXR 721 Seventh Venture JV (the “Partnership”) is
made and entered into as of May 5, 2017 by and between 1285 Investor NT-NSR,
LLC, a Delaware limited liability company (the “NTR Partner”), and RXR 721
Seventh Vehicle LP, a Delaware limited partnership (the “RXR Partner” or the
“Designated Partner”) (each a “Partner”, and together, the “Partners”). This
Agreement shall constitute the “partnership agreement” (as defined in the Act)
of the Partnership.
RECITALS
WHEREAS, the Partnership was formed as a partnership under and pursuant to the
provisions of the Delaware Revised Uniform Partnership Act (as may be amended
from time to time, the “Act”) by the filing of a Statement of Partnership
Existence with the Secretary of State of the State of Delaware on May 4, 2017
pursuant to Section 15-303 of the Act (as may be amended or restated from time
to time hereafter, the “Statement of Partnership Existence”);
WHEREAS, the Partnership is the sole member of RXR 721 Seventh REIT LLC (the
“REIT”);
WHEREAS, the REIT is the general partner and owner of 66.667% of the limited
partnership interest in RXR 721 Seventh Funding Group LP (the “Subsidiary JV”)
pursuant to that certain Limited Partnership Agreement of the Subsidiary JV (the
“Subsidiary JV Agreement”), dated as of the date hereof, between the REIT and
the sole limited partner of the Subsidiary JV (the “Subsidiary Partner”);
WHEREAS, the Subsidiary Partner has made a mezzanine loan (the “Mezz Loan”) in
the original principal amount of Fifteen Million Dollars ($15,000,000) and with
amounts outstanding of Fifteen Million Twenty-One Thousand Three Hundred Forty
Three And 76/100 Dollars ($15,021,343.76) (including principal and accrued but
unpaid interest) as of the date hereof, to 721 Mezzanine Borrower LLC, 167
Mezzanine Borrower LLC and Times Square Mezzanine Borrower LLC (collectively,
“Borrower”), which Mezz Loan is secured by that certain property located at
721-723 Seventh Avenue, New York, New York, pursuant to that certain Mezzanine
Loan Agreement (as the same may be amended, restated, modified or supplemented
from time to time, the “Mezz Agreement”), dated as of October 20, 2014, between
Borrower and the Subsidiary Partner;
WHEREAS, in order to secure the Mezz Loan under the Mezz Agreement, Borrower
executed and delivered a Mezzanine Loan Promissory Note in favor of the
Subsidiary Partner in the aggregate principal amount equal to Fifteen Million
Dollars ($15,000,000) (as the same may be amended, restated, modified or
supplemented from time to time, the “Mezz Note”,





--------------------------------------------------------------------------------





and together with the Mezz Agreement and all other agreements and documents (and
any amendments and modifications thereto) in respect of the Mezz Loan, the “Mezz
Loan Documents”);
WHEREAS, as of the date hereof, the Mezz Loan and the Mezz Loan Documents are
one hundred percent (100%) held by the Subsidiary JV;
WHEREAS, the parties hereto desire to enter into this Agreement and to operate
the Partnership in the manner set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.    Formation. The Partners hereby agree to form and maintain a Partnership
pursuant to the Act and this Agreement. The Designated Partner shall have the
authority (i) to execute, file and record any amendments to, or restatements of,
the Statement of Partnership Existence, any fictitious name certificates and/or
other documents to comply with the laws of the State of Delaware, and any other
jurisdiction in which the Partnership shall carry on its business and (ii) to
designate and authorize any third party who need not be a Partner of the
Partnership to execute, file and record any such amendments, restatements,
certificates and/or other documents. The Designated Partner shall promptly
deliver copies of any such amendments, restatements, certificates and/or other
documents to the NTR Partner.
2.    Name. The name of the Partnership is “RXR 721 Seventh Venture JV”.
3.    Purposes of the Partnership. The purposes and powers of the Partnership
shall be to (i) through the REIT’s ownership in the Subsidiary JV, directly or
indirectly hold, own, sell, manage and otherwise deal with the Mezz Loan
Documents (such interests in the Mezz Loan Documents, referred to as the
“Investment”) and (ii) do such other acts as the Partners may deem necessary or
advisable in connection with the foregoing.
4.    Partners. Unless and until there is a removal of the Designated Partner
pursuant to Section 6, the Designated Partner of the Partnership shall be the
RXR Partner, whose address is 625 RXR Plaza, Uniondale, NY 11556, and the other
Partner of the Partnership shall be the NTR Partner, whose address is 399 Park
Avenue, 18th Floor, New York, NY 10022.
5.    Admission of Additional Partners. Additional partners of the Partnership
may only be admitted if the admission of any such proposed additional partner is
approved in writing, prior to such admission, by both Partners.
6.    Removal of the Designated Partner. (a) The NTR Partner shall have the
right to remove the RXR Partner as the Designated Partner and appoint itself or
its nominee or designee as the Designated Partner following a commercially
reasonable determination by the NTR Partner made in good faith that any of the
following events (each, a "DP Removal Event") has occurred:
(i)    Fraudulent conduct by the RXR Partner in connection with the performance
of its duties as the Designated Partner of the Partnership;


-2-

--------------------------------------------------------------------------------





(ii)    Intentional misconduct by the RXR Partner in connection with the
performance of its duties as the Designated Partner of the Partnership;
(iii)    Gross negligence by the RXR Partner in connection with the performance
of its duties as the Designated Partner of the Partnership that shall have a
material adverse effect on the Partnership;
(iv)    Intentional material breach of this Agreement by the RXR Partner in
connection with performance of its duties as the Designated Partner of the
Partnership; or
(v)    The removal of the REIT as the general partner of the Subsidiary JV
pursuant to the provisions of the Subsidiary JV Agreement.
(b)    Reserved.
(c)    In the event that a DP Removal Event occurs and the RXR Partner is
replaced as Designated Partner pursuant to Section 6(a), (i) the RXR Partner
shall be entitled to receive all distributions that otherwise would have been
distributable to it pursuant to this Agreement as if it had not been removed as
the Designated Partner of the Partnership, (ii) neither the RXR Partner nor its
successors and/or assigns shall have any further consent and/or approval rights
under this Agreement from and after such DP Removal Event, and (iii) the
Indemnitees (as defined below) shall remain entitled to exculpation and
indemnification from the Partnership pursuant to Section 22. The RXR Partner
shall have no liability to the Partnership in its capacity as the Designated
Partner in respect of any matter arising after its removal as the Designated
Partner other than any liability it may have hereunder as a limited partner or
for actions taken as the Designated Partner for which the Designated Partner is
not entitled to indemnification hereunder.
7.    Transfers; Right of First Offer.
(a)    Except as otherwise permitted by this Section 7, no Partner may sell,
transfer, assign and/or encumber (each a "Transfer"), directly or indirectly,
all or a portion of its interest in the Partnership, without the prior written
consent of the other Partner.
(i)    Each Partner shall have the right, without the prior written consent of
Limited Partner, to directly Transfer all or any portion of its interest in the
Partnership, so long as (A) such Transfer is in accordance with all applicable
laws, (B) such Transfer is in accordance with, and does not cause the
Partnership to breach, the terms and provisions of the Intercreditor Agreement,
the Subsidiary JV Agreement and the Mezz Loan Documents, (C) the transferee is
not a Prohibited Person, and (D) as a condition to consummation of such
Transfer, each Partner complies with the terms of Section 7(b), (c) and (d)
below.
(ii)    Indirect Transfers of the interest in each Partner shall be permitted so
long as (A) such Transfer is in accordance with all applicable laws, (B) such
Transfer is in accordance with, and does not cause the Partnership to breach,
the terms and provisions of the Intercreditor Agreement, the Subsidiary JV
Agreement and the Mezz Loan Documents, (C) the transferee is not a Prohibited
Person, and (D) after such Transfer of (1) direct or indirect interests in


-3-

--------------------------------------------------------------------------------





the RXR Partner, (x) Scott Rechler, or (y) both Jason Barnett and Michael
Maturo, individually or jointly, directly or indirectly controls the RXR Partner
or (2) after such Transfer of (1) direct or indirect interests in the NTR
Partner, the NTR (or its successors whether by way of merger, business
combination, sale of assets, reincorporation, consolidation, recapitalization,
liquidation, amalgamation or similar transaction or otherwise), individually or
jointly, directly or indirectly controls the NTR Partner.
(iii)    Subject to Section 15(b) and this Section 7, any transferee permitted
under this Section 7 shall be admitted into the Partnership as a substituted
partner upon the transferee’s execution and delivery of an instrument signifying
its agreement to be bound by the terms and conditions of this Agreement, as if
it were the transferor partner hereunder.
(iv)    Upon consummation of any Transfer by RXR Partner (other than an indirect
Transfer permitted pursuant to Section 7(a)(iii)) (A) if RXR Partner is the
Designated Partner as of the date of such Transfer, a DP Removal Event shall be
deemed to have occurred and Limited Partner shall automatically upon
consummation of such Transfer and without any notice or other action on the part
of Limited Partner, become the Designated Partner of the Partnership, and (B)
neither RXR Partner nor such transferee nor their respective successors and/or
assigns shall have any consent and/or approval rights under this Agreement from
and after the date of such Transfer.
(b)    Right of First Offer - Process. If at any time a Partner desires to
Transfer all or any portion of its ownership interests in the Partnership (other
than as permitted by Section 7(a)(iii)), such Partner (the “Selling Partner”)
shall first deliver notice (a “ROFO Notice”) to the other Partner (together with
any of its designees (so long as each such designee is an Affiliate of such
other Partner) the “Receiving Partner”), which ROFO Notice shall set forth all
of the material terms of the proposed transfer (including the identification of
the ownership interests to be transferred (the “ROFO Interests”)), the price
payable in cash (which price shall be payable only in cash) at which the Selling
Partner is willing to sell such ROFO Interests (the “ROFO Price”) and any other
material economic, business or other terms relevant to such proposed transfer.
(c)    Exercise of ROFO. Upon receipt of the ROFO Notice, the Receiving Partner
shall have the right to purchase all, but not less than all, of the ROFO
Interests proposed to be so transferred by the Selling Partner on the terms set
forth in the ROFO Notice (the “ROFO Right”), which right may only be exercised
with respect to all of the ROFO Interests being offered pursuant to the ROFO
Notice, exercisable by: (a) delivering notice thereof to the Selling Partner
(the “ROFO Election Notice”) within ten (10) business days after receipt of the
ROFO Notice; and (b) simultaneously depositing with a nationally recognized
title insurance company, pursuant to a customary and reasonable escrow
agreement, an amount equal to five percent (5%) of the full amount of the ROFO
Price (the “ROFO Deposit”) (which ROFO Deposit, together with accrued interest,
if any, shall be credited against the ROFO Price if the purchase closes). If the
Receiving Partner validly and timely delivers a ROFO Election Notice and
deposits the ROFO Deposit, the closing of the purchase of such ROFO Interests
(the “ROFO Closing”) shall be on a date which is not more than twelve (12)
business days after the delivery of the ROFO


-4-

--------------------------------------------------------------------------------





Election Notice to the Selling Partner. At the ROFO Closing, the following
transactions shall occur:
(i)    the Receiving Partner shall pay or cause to be paid (or tender) to the
Selling Partner the ROFO Price (minus the ROFO Deposit, together with any
interest accrued thereon, and as adjusted by the credits and apportionments
herein set forth) for the ROFO Interest being purchased;
(ii)    the Selling Partner shall, unless otherwise provided in the ROFO Notice,
cause all filing fees, if any, due and payable in connection with the sale and
purchase of the ROFO Interest to be paid and furnish the Receiving Partner with
satisfactory proof of such payment; and if the Selling Partner fails to cause
all such filing fees to be paid, the Receiving Partner may cause such filing
fees to be paid and deduct the amount of such filing fees from the ROFO Price;
and
(iii)    upon receipt (or tender) of the ROFO Price, the ROFO Interests of the
Selling Partner shall be deemed transferred and the Selling Partner shall convey
and assign by a duly executed instrument of assignment to the Receiving Partner
the ROFO Interests of the Selling Partner, free and clear of all liens, claims
and encumbrances (other than any lien, claim, or encumbrance that is either
expressly permitted by the Receiving Partner, in favor of any third party lender
that has made a loan to the Partnership, arising by virtue of this Agreement, or
arising by virtue of applicable federal and/or state securities laws), which
instrument shall contain surviving representations concerning due organization
and authority of the Selling Partner and shall contain a provision indemnifying
and holding Receiving Partner harmless from any loss, liability, cost or expense
(including reasonable attorney fees) it may incur by reason of any breach of
such representations.
(d)    Sale to Third Party; Defaults. If the Receiving Partner fails to timely
and validly deliver the ROFO Election Notice or pay the ROFO Deposit pursuant to
Section 7(c), the Receiving Partner shall have been deemed to have waived the
ROFO Right with respect to the ROFO Interests being offered under the applicable
ROFO Notice, and any portion of the ownership interests proposed to be sold in
such ROFO Notice may be sold by the Selling Partner to any transferee that is
not a Prohibited Person at a price equal to or greater than ninety-seven percent
(97%) of the ROFO Price and otherwise on the same terms as those offered to the
Receiving Partner in the ROFO Notice. If the Receiving Partner shall have
exercised the ROFO Right with respect to a given ROFO Notice and shall have then
defaulted in consummating the transaction, any portion of the ROFO Interests
offered in such ROFO Notice may be sold by the Selling Partner to any transferee
that is not a Prohibited Person at a price equal to or greater than ninety-seven
(97%) of the ROFO Price and otherwise on the same terms as those offered to the
Receiving Partner in the ROFO Notice, at any time subsequent to such failure by
the Receiving Partner, and the Selling Partner may, as its exclusive remedy,
retain the ROFO Deposit paid with respect to such ROFO Notice as liquidated
damages, and not as a penalty. If the Selling Partner wrongfully fails or
refuses to close under the provisions in this Section 7, the Receiving Partner
may sue for damages or specific performance (together with enforcement costs).


-5-

--------------------------------------------------------------------------------







(e)    A “Prohibited Person” means any Person (i) currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, or (ii) with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States.
(f)    In the event the RXR Partner has the right pursuant to the Subsidiary JV
Agreement to exercise the ROFO Right under, and as such term is defined in,
Section 7 of the Subsidiary JV Agreement, then the Designated Partner shall
promptly notify the Partners of same. Notwithstanding anything to the contrary
contained herein, no Partner shall have the obligation, but one or both Partners
shall have the right, to exercise such ROFO Right on behalf of the Subsidiary JV
by notice to other Partner delivered not later than the date that is five (5)
business days prior to the expiration of the election period with respect to
such ROFO Right.
(i)    In the event both Partners desire to exercise such ROFO Right, then the
Designated Partner shall deliver a ROFO Election Notice in accordance with
Section 7(c) of the Subsidiary JV Agreement and each Partner shall fund capital
contributions pro rata in accordance with their Percentage Interests in the
amounts necessary to close the acquisition of the ROFO Interests.
(ii)    In the event only one Partner desires to exercise the ROFO Right, then
the Partner who so desires to so exercise such ROFO Right, shall so have the
right to unilaterally exercise such ROFO Right on behalf of the Subsidiary JV
and to acquire or caused to be acquired the relevant ownership interests on its
own behalf or on behalf of its designee in accordance with the terms of the
Subsidiary JV Agreement.
8.    Powers. (a) Subject to Section 8(b), the powers of the Partnership shall
be exercised by or under the authority of, and the business and day-to-day
affairs of the Partnership shall be managed by, the Designated Partner.
(b)    Notwithstanding Section 8(a), the Designated Partner shall provide
written notice to the NTR Partner prior to taking any of the following actions
(each, a “Major Decision”) on behalf of the Partnership or the Subsidiary JV,
and shall not take any such actions over any written objection of the NTR
Partner:
(i)    executing any mortgage, security, bond or pledge of assets on behalf of
the Partnership;
(ii)    transferring or pledging any debts due to the Partnership, or releasing
any such debts except on full payment in accordance with the terms thereof;
(iii)    doing any act on behalf of the Partnership or its subsidiaries which
would materially impair the operation of the business of the Partnership and its
subsidiaries, taken as a whole, as contemplated hereunder;


-6-

--------------------------------------------------------------------------------





(iv)    entering into, on behalf of the Partnership, any contract, agreement,
arrangement or payment to or with a Partner or Affiliate of a Partner;
(v)    commencing litigation on behalf of the Partnership;
(vi)    compromising any claim due to the Partnership or submitting to
arbitration any dispute or controversy involving the Partnership to the extent
such compromise or submission could adversely impact the potential liability of
any Partner;
(vii)    transferring or hypothecating a Partner’s interest in the Partnership,
other than as expressly permitted by Section 7 or transferring or hypothecating
the Partnership’s interest in the Subsidiary JV;
(viii)    selling, transferring, pledging or encumbering all or substantially
all of the assets of the Partnership and its subsidiaries, taken as a whole;
(ix)    making any tax election, decision or allocation that would
disproportionately (compared to the Designated Partner) and adversely affect the
NTR Partner;
(x)    consenting to or taking any “Major Decision” under, and as such term is
defined in, the Subsidiary JV Agreement;
(xi)    the taking of any action or decision other than in connection with the
day to day affairs of the Partnership;
(xii)    the making of any material decision with respect to the operation of
the Partnership, its direct and indirect subsidiaries and the Investment; or
(xiii)    waiving or exercising any material right or remedy under the
Subsidiary JV Agreement, the Loan Purchase and Sale Agreement between Lender and
the Subsidiary JV, and all documents entered into in connection with, and/or
ancillary to, each of the foregoing.
If the Partners fail to reach agreement on a Major Decision or any other matter
hereunder, then, the Partners shall be deemed to have elected not to take the
action for which the approval of the NTR Partner is requested hereunder
9.    Management.
(a)    Subject to Section 8(b), management of the Partnership shall be vested in
the Designated Partner. The Designated Partner shall have the power to do any
and all acts necessary, convenient or incidental to or for the furtherance of
the purposes described herein, including all powers, statutory or otherwise,
possessed by partners of a partnership under the laws of the State of Delaware.
Subject to Section 3 and Section 8(b), the Designated Partner shall have the
authority to bind the Partnership, and the execution of any agreement or
document


-7-

--------------------------------------------------------------------------------





by the Designated Partner on behalf of the Partnership shall be conclusive
evidence of the Designated Partner’s authorization to take such action.
(b)    Subject to Section 8(b), the Designated Partner shall have the power and
authority to designate “Authorized Persons” of the Partnership, who, at the
Designated Partner’s direction, shall have each the power and authority, acting
singly, to execute all agreements and documents on behalf of the Partnership and
to singularly bind the Partnership. The execution of any such agreement or
document shall be conclusive evidence of the Designated Partner’s authorization
to take such action. Authorized Persons shall retain the powers described in
this Section 9(b) until such time as they resign or are removed as Authorized
Persons by the Designated Partner. The initial Authorized Persons of the
Partnership designated by the Designated Partner are listed on Annex B hereto.
10.    Limited Liability. Except as otherwise expressly provided by the Act, the
debts, obligations and liabilities of the Partnership, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Partnership, and the Designated Partner and the NTR Partner shall
not be obligated personally for any such debt, obligation or liability of the
Partnership solely by reason of being a Partner of the Partnership. To the
fullest extent permitted by law, the failure of the Partnership to observe any
formalities or requirements relating to the exercise of its powers or management
of its business or affairs under the Act or this Agreement shall not be grounds
for imposing personal liability on the Designated Partner or the NTR Partner for
liabilities of the Partnership.
11.    Capital Contributions; Percentage Interest. The initial amount that each
Partner has contributed to the Partnership, in the form of cash, property or
services rendered, and the percentage interest of each Partner in the
Partnership (“Percentage Interest”) as of the date hereof is set forth on Annex
A, attached hereto. If any Partner makes an additional contribution to the
Partnership, the Designated Partner may amend Annex A to reflect the revised
Percentage Interest of each Partner, and otherwise record such additional
contribution on the books of account and records of the Partnership.
12.    Additional Contributions. The Partners shall only contribute additional
capital contributions at such times and in such amounts as is agreed upon by
both Partners.
13.    Distributions. Distributions shall be made to the Partners, pro rata in
accordance with their Percentage Interests, at such times and in such amounts as
determined by the Designated Partner, but not less frequently than monthly.
14.    Capital Accounts. (a) The Partnership shall maintain a capital account
(“Capital Account”) in respect of each Partner in accordance with Section
1.704-1(b)(2)(iv) of the Regulations, which capital account initially shall
consist of its capital contribution to the Partnership as described in Section
11.
(b)    The Capital Account of each Partner shall be credited with (i) the amount
of cash or other property (net of liabilities assumed by the Partnership and
liabilities to which such contributed property is subject) contributed, or
deemed to be contributed, by such Partner to


-8-

--------------------------------------------------------------------------------





the Partnership in accordance with this Agreement and (ii) the amount of Profit
and other items of income and gain allocated to such Partner pursuant to Section
16.
(c)    The Capital Account of each Partner shall be reduced by (i) the amount of
Loss and other items of deduction or loss allocated to such Partner pursuant to
Section 16, (ii) the amount of cash distributed to such Partner pursuant to
Section 16; and (iii) the fair market value of property other than cash
distributed to such Partner (net of liabilities assumed by such Partner and
liabilities to which such distributed property is subject).
(d)    No Partner shall be required to restore any negative balance in its
Capital Account except as otherwise provided herein. In the event that all or a
portion of a partnership interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
partnership interest.
15.    Withholding. (a) The Designated Partner may withhold and pay over to the
Internal Revenue Service (or any other relevant taxing authority) such amounts
as the Partnership is required to withhold or otherwise pay, pursuant to the
Code or any other applicable law, on account of a Partner's allocable share of
the Partnership's items of gross income, income, gain, or other attributes for
tax purposes.
(b)    For purposes of this Agreement, any taxes so withheld or any taxes paid
over by the Partnership or otherwise incurred directly or indirectly (including
under Section 6225 of the Code, as amended by the Budget Act) with respect to a
Partner's allocable share of the Partnership’s gross income, income, gain or
other attributes for tax purposes, or amounts which are otherwise properly
allocable to a Partner, shall be deemed to be a distribution or payment to such
Partner, reducing the amount otherwise distributable to such Partner pursuant to
this Agreement and reducing the Capital Account of such Partner. If the
Partnership or the Designated Partner itself pays or incurs any tax (including
penalties or interest) or similar charge directly or indirectly in respect of
any Partner, including under Section 6225 of the Code, as amended by the Budget
Act, or pays or incurs any amount (including any tax, penalties or interest) in
respect of any failure to pay or withhold any tax or similar charge in respect
of any Partner as required by applicable law directly or indirectly that in
either case is not withheld from distribution to such Partner, such Partner
shall, on demand, reimburse the Partnership for such amounts plus interest
thereon (accruing from the date such payment was made by the person entitled to
reimbursement) at the rate of fifteen percent (15%) per annum, compounded
quarterly on the first day of each calendar quarter, from and after the date on
which the Partnership has given notice to such Partner. Such reimbursement shall
not constitute a capital contribution. In addition to all other rights and
remedies of the Designated Partner or the Partnership at law or in equity with
respect to amounts owed by a Partner to the Partnership pursuant to this Section
15(b), the Designated Partner shall have the right to offset, or cause to be
offset, against any such Partner’s distributions under this Agreement all
amounts owed by such Partner to the Designated Partner or the Partnership
pursuant to this Section 15(b). A Partner’s reimbursement obligation arising
under this Section 15(b) shall survive the transfer of an interest by such
Partner, a withdrawal by such Partner, and the dissolution and termination of
the Partnership.


-9-

--------------------------------------------------------------------------------







16.    Allocation of Profits and Losses. (a) Profits, Losses and items thereof
of the Partnership for each year (or other period) shall be allocated among the
Partners in such manner that (x) the Adjusted Capital Account balances (as
defined below) of all Partners with positive Adjusted Capital Account balances
(after crediting or debiting Capital Accounts for Profits, Losses, items
thereof, and allocations pursuant to this Section 16 for such year or other
period) will correspond as closely as possible to the distributions that would
result if an amount equal to the aggregate of the Adjusted Capital Account
balances of all Partners with positive Adjusted Capital Account balances were
distributed in accordance with Section 13 at the end of such year or other
period and (y) the Adjusted Capital Account balances of all Partners with
negative Adjusted Capital Account balances will correspond as closely as
possible to the manner in which economic responsibility for such deficit
balances would be borne by the Partners under the terms of this Agreement or any
collateral agreement. The “Adjusted Capital Account” balance of a Partner means
the balance of such Partner’s Capital Account increased by (x) such Partner’s
share of “partnership minimum gain” and “partner nonrecourse debt minimum gain”
(as defined in the Regulations under Section 704(b) of the Code) and (y) the
amount of any unconditional, non contingent obligation of the Partner in respect
of capital contributions (including obligations under any note contributed to
the capital of the Partnership the principal balance of which has not previously
been reflected in Capital Accounts) owed to (or on behalf of) the Partnership,
payable on or before liquidation of the Partnership.
(b)    Special Allocations.
(i)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Section 1.704-2(i) of the Regulations),
if any, of the Partnership shall be allocated to the Partner that bears the
economic risk of loss within the meaning of Section 1.704-2(i) of the
Regulations, and (ii) “nonrecourse deductions” (as defined in Section 1.704-2(b)
of the Regulations) and “excess nonrecourse liabilities” (as defined in Section
1.752-3(a)(3) of the Regulations), if any, of the Partnership with respect to
each period shall be allocated among the Partners in accordance with their
respective Percentage Interests.
(ii)    This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Regulations under Section 704(b) of the
Code. Accordingly, notwithstanding any other provision of this Agreement, items
of gross income shall be allocated to the Partners on a priority basis to the
extent and in the manner required by such provisions.
(iii)    Notwithstanding any other provision of this Agreement, no allocation of
Losses or items of deduction or expense shall be made to any Partner to the
extent that the effect of such allocation would be to cause the Partner to have
a negative balance in its Capital Account, after taking into account any
adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, in excess of the maximum
amount of such negative balance such Partner would be obligated (or deemed
obligated under the Regulations) to contribute to the Partnership upon
liquidation.


-10-

--------------------------------------------------------------------------------







(iv)    To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734(b) or 743(b) of the Code is required,
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations, to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Partners in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Regulations.
(v)    If the interest of any Partner in the Partnership changes during a
taxable year the principles of Section 706 of the Code and the Regulations
thereunder shall be applied, as reasonably determined by the Designated Partner,
to account for such change.
17.    Tax Allocations: Code Section 704(c). (a) For federal income tax
purposes, except as otherwise provided in Section 17(b), each item of income,
gain, loss and deduction shall be allocated among the Partners in the same
manner as its corresponding item of book income, gain, loss or deduction is
allocated pursuant to Section 16.
(b)    In accordance with Section 704(c) of the Code and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners under any reasonable method selected by the
Designated Partner so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes and
its initial Gross Asset Value.
If the Gross Asset Value of any Partnership asset is adjusted pursuant to clause
(ii) or (iv) of the definition thereof, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder.
Any elections or other decisions relating to such allocations shall be made by
the Designated Partner in a manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 17(b) are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Partner's Capital Account or
share of Profits, Losses, other items or distributions pursuant to any provision
of this Agreement.
(c)    The provisions of this Section 17 (and other related provisions in this
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deductions, and credits shall be interpreted consistently with the
Regulations, and to the extent unintentionally inconsistent with such
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Regulations.
18.    Books and Records. The Designated Partner shall keep or cause to be kept
complete and accurate books of account and records with respect to the
Partnership’s business.


-11-

--------------------------------------------------------------------------------





The Partnership’s books of account shall be kept using the method of accounting
determined by the Designated Partner. The Partnership’s independent auditor, if
any, shall be any “Big Four” accounting firm, Marcum LLP, Berdon LLP, FTI
Consulting, Inc., Grant Thornton LLC or any other independent public accounting
firm selected by the Designated Partner. The Designated Partner shall give the
Partners access to all books and records of the Partnership upon reasonable
advance notice. In addition, the Designated Partner shall deliver to the
Partners copies of all reports and other documentation received from the
Servicer or any other Partner under, and as each such term is defined in, the
Subsidiary JV Agreement.
19.    Other Business. The Partners and any Affiliates (as defined herein) of
the Partners may engage in or possess any interest in other business ventures
(unconnected with the Partnership) of every kind and description, independently
or with others. The Partnership shall not have any rights in or to such
independent ventures or the income or profits therefrom by virtue of this
Agreement.
20.    No Termination. To the maximum extent permitted by law, the death,
bankruptcy, insolvency, dissolution, liquidation, termination or incapacity of
the any Partner shall not serve to cause the dissolution, liquidation or
termination of the Partnership.
21.    Dissolution. (a) Subject to Section 20, the Partnership shall be
dissolved upon the first of the following events to occur: (i) the written
election by both Partners at any time to dissolve and wind up the affairs of the
Partnership; (ii) the application of a judicial dissolution pursuant to Section
15-801(5) of the Act; and (iii) the termination of the legal existence of the
last remaining partner of the Partnership or the occurrence of any other event
which terminates the continued partnership of the last remaining partner of the
Partnership in the Partnership unless the Partnership is continued without
dissolution in a manner permitted by this Agreement or the Act. Upon the
occurrence of any event that causes the last remaining partner of the
Partnership to cease to be a partner of the Partnership, to the fullest extent
permitted by law, the personal representative of such partner is hereby
authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued partnership of such partner in the
Partnership, agree in writing (y) to continue the Partnership and (z) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute partner of the Partnership, effective as of the
occurrence of the event that terminated the continued partnership of the last
remaining partner of the Partnership in the Partnership.
(b)    Notwithstanding any other provision of this Agreement, the bankruptcy of
any Partner shall not cause the Partner to cease to be a partner of the
Partnership and upon the occurrence of such an event, the Partnership shall
continue without dissolution.
(c)    In the event of a dissolution, the Partnership shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Partnership in an orderly manner).
(d)    The Partnership shall terminate when (i) all of the assets of the
Partnership, after payment of or due provision for all debts, liabilities and
obligations of the Partnership shall have been distributed to the Partners in
the manner provided for in this


-12-

--------------------------------------------------------------------------------





Agreement and (ii) the Statement of Partnership Existence shall have been
cancelled in the manner required by the Act.
(e)    Following the dissolution of the Partnership, the Designated Partner
shall liquidate the assets of the Partnership as promptly as shall be
practicable, but in an orderly and commercially reasonable manner. The proceeds
of such liquidation shall be applied in the following order of priority:
(i)    first, to the payment of debts and liabilities of the Partnership and the
costs and expenses of the dissolution and liquidation;
(ii)    then, to the establishment of any reserves that the Designated Partner
may deem reasonably necessary to satisfy any contingent liabilities of the
Partnership; and
(iii)    then, to the Partners in accordance with Section 13.
22.    Indemnification. (a) To the fullest extent permitted by law, none of the
Designated Partner (including in its capacity as “tax matters partner” or
“partnership representative”) or its Affiliates, officers, directors, agents,
stockholders, members, employees and partners, and any other person who serves
at the request of the Designated Partner on behalf of the Partnership as an
officer, director, partner, employee or agent of any other entities who serve in
such capacities in furtherance of the Partnership’s business activities or
affairs (collectively, the “Indemnitees”) shall be liable to the Partnership or
to any Partner for (i) any act or omission taken in good faith or suffered by
the Indemnitees in connection with the conduct of the business or affairs of the
Partnership or otherwise in connection with this Agreement or the matters
contemplated herein, unless and to the extent that such act or omission resulted
from an Indemnitee’s fraud, willful misconduct or gross negligence; provided
that nothing herein shall constitute a waiver or limitation of any rights which
a Partner or the Partnership may have under applicable United States federal
securities laws or other laws and which may not be waived, or (ii) any mistake,
negligence, dishonesty or bad faith of any broker, adviser or other agent of the
Partnership (that is not an Affiliate of the Designated Partner) selected,
engaged or retained with reasonable care by the Designated Partner. To the
extent that, at law or in equity, the Designated Partner has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to
another Partner, the Designated Partner acting under this Agreement shall not be
liable to the Partnership or to any such other Partner for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they expand or restrict the duties and liabilities of the
Designated Partner otherwise existing at law or in equity, are agreed by the
Partners to modify to that extent such other duties and liabilities of the
Designated Partner (to the extent permitted by applicable law). The Designated
Partner agrees that the Designated Partner and its Affiliates, officers,
directors, agents, stockholders, members, employees or partners shall not have a
right to indemnification for disputes or claims by and between the Designated
Partner and/or its Affiliates, officers, directors, agents, stockholders,
members, employees or partners. The Partnership shall not be required to
indemnify the Designated Partner from and against any successful claims,
liabilities, damages, losses, costs and expenses against the Designated Partner


-13-

--------------------------------------------------------------------------------





arising out of or in connection with an intentional material breach of this
Agreement by the Designated Partner.
(b)    To the fullest extent permitted by law, each Indemnitee shall be
indemnified and held harmless out of the assets held by the Designated Partner
on behalf of the Partnership from and against any and all actual and out of
pocket third party claims, liabilities, damages, losses, costs and expenses
(including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim) of
any nature whatsoever, known or unknown, liquidated or unliquidated, that are
incurred by any Indemnitee and/or to which such Indemnitee may be subject by
reason of its activities on behalf of the Partnership or in furtherance of the
interest of the Partnership or otherwise arising out of or in connection with
the affairs of the Partnership, including the performance by such Indemnitee of
any of the Designated Partner’s responsibilities hereunder or otherwise in
connection with the matters contemplated herein; provided, that: (i) an
Indemnitee shall be entitled to indemnification hereunder only to the extent
that such Indemnitee’s conduct did not constitute fraud, willful misconduct or
gross negligence; (ii) nothing herein shall constitute a waiver or limitation of
any rights which a Partner or the Partnership may have under applicable United
States federal securities laws or other laws and which may not be waived and
(iii) the Partnership’s obligations hereunder shall not apply with respect to
(x) economic losses or tax obligations incurred by any Indemnitee as a result of
such Indemnitee’s ownership of a Partnership Interest or (y) expenses of the
Partnership that an Indemnitee has agreed to bear. The satisfaction of any
indemnification and any holding harmless pursuant to this Section 22 shall be
from and limited to Partnership assets and no Partner shall have any personal
liability on account thereof.
(c)    Expenses reasonably incurred by an Indemnitee in defense or settlement of
any claim that may be subject to a right of indemnification hereunder shall be
advanced by the Partnership prior to the final disposition thereof upon receipt
of an undertaking by or on behalf of the Indemnitee to repay such amount to the
extent that it shall be determined ultimately that such Indemnitee is not
entitled to be indemnified hereunder. No advances shall be made by the
Partnership under this Section 22 without the prior written consent of the
Designated Partner; provided, that the Partnership shall not advance funds to
the Designated Partner or its Affiliates for legal expenses or other costs
incurred as a result of any legal action or proceeding commenced against the
Designated Partner or its Affiliates by the NTR Partner. The Designated Partner
hereby agrees that any expenses incurred by an Indemnitee pursuant to this
Section 22(c) shall not be advanced or repaid to such Indemnitee if the expenses
incurred are in connection with the defense or settlement of a claim resulting
from a dispute between the Designated Partner and one of its respective
Affiliates, officers, directors, agents, stockholders, members, employees or
partners.
(d)    The right of any Indemnitee to the indemnification provided herein shall
be cumulative of, and in addition to, any and all rights to which such
Indemnitee may otherwise be entitled by contract or as a matter of law or equity
and shall extend to such Indemnitee’s successors and assigns.


-14-

--------------------------------------------------------------------------------







(e)    Any Person entitled to indemnification from the Partnership hereunder
shall first seek recovery under any other indemnity or any insurance policies by
which such Person is indemnified or covered, as the case may be, but only to the
extent that the indemnitor with respect to such indemnity or the insurer with
respect to such insurance policy provides (or acknowledges its obligation to
provide) such indemnity or coverage on a timely basis, as the case may be, and,
if such Person is other than the Designated Partner, such Person shall obtain
the written consent of the Designated Partner prior to entering into any
compromise or settlement which would result in an obligation of the Partnership
to indemnify such Person. If liabilities arise out of the conduct of the affairs
of the Partnership and any other Person for which the Person entitled to
indemnification from the Partnership hereunder was then acting in a similar
capacity, the amount of the indemnification provided by the Partnership shall be
limited to the Partnership’s proportionate share thereof as determined in good
faith by the Designated Partner in light of its fiduciary duties to the
Partnership and the Partners.
(f)    Notwithstanding anything to the contrary contained herein but subject to
this clause (f), in no event shall any of the Partners have the obligation to,
and in no event shall the Partners be obligated to reimburse the Designated
Partner or otherwise pay for, costs or expenses incurred by the Designated
Partner in connection with the administration of its duties and rights hereunder
(except to the extent of an indemnification obligation related to third party
claims as expressly set forth above); provided that the Designated Partner or
its Affiliates can charge the Partnership market rates for professional services
(such as legal (including without limitation in connection with leasing
services), accounting, tax preparation, architectural/engineering and other
services) rendered by any employees of the Partnership, the Designated Partner
or their Affiliates that would otherwise be charged to the Partnership by
unaffiliated third party providers.
23.    Insurance. The Partnership may purchase and maintain insurance, on behalf
of the Partners and such other Persons as the Partners shall determine, against
any liability that may be asserted against or expense that may be incurred by,
such persons in connection with the business or activities of the Partnership,
regardless of whether the Partnership would have the power to indemnify such
Persons against such liability under the provisions of this Agreement.
24.    Action by Partners. The Partners shall have only such rights as are
provided by law and this Agreement. The Partnership shall not be required to
hold any annual or regular meeting of Partners. Any action permitted or required
to be taken by the Designated Partner may be taken by a written consent, setting
forth the action to be taken and signed by the Designated Partner.
25.    Governing Law. This Agreement is made pursuant to and shall be governed
by and construed in accordance with the laws of the State of Delaware (without
regard to conflict of laws principles), all rights and remedies being governed
by said laws.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one agreement. Facsimile and Portable Document Format (PDF) signature
pages shall have the same force and effect as original signature pages.


-15-

--------------------------------------------------------------------------------







27.    Definitions. For purposes of this Agreement, the following items shall
have the following meanings:
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Person.
“Budget Act” means the Bipartisan Budget Act of 2015 (P.L. 114-74).
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“control” means, with respect to a Person that is a corporation, the right to
elect a majority of its board of directors and, with respect to a Person that is
not a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
Person.
“Gross Asset Value” means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
(i)    the initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset at the time
of such contribution as reasonably determined by the Designated Partner;
(ii)    the Gross Asset Values of all Partnership assets may, in the sole
discretion of the Designated Partner, be adjusted to equal their respective
gross fair market values, as reasonably determined by the Designated Partner, as
of the following times: (a) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis capital contribution; (b) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership; and (c) the liquidation of the
Partnership within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations;
(iii)    the Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset on the date of
distribution, as reasonably determined by the Designated Partner; and
(iv)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations and Section 14;
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this clause (iv) to the extent the Designated Partner determines that an
adjustment pursuant to clause (ii) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv).


-16-

--------------------------------------------------------------------------------







If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), (ii) or (iv) above, such Gross Asset Value shall thereafter be
adjusted in the same manner as would the asset’s adjusted basis for federal
income tax purposes, except that depreciation deductions shall be computed based
on the asset’s Gross Asset Value as so determined, rather than on its adjusted
tax basis.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority
“Profits” and “Losses” mean, for each taxable year or other period, an amount
equal to the Partnership’s taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:
(i)    any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits and Losses shall be added
to such taxable income or loss;
(ii)    any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code or treated as Section 705(a)(2)(B) expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into account in
computing Profits and Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;
(iii)    if the Gross Asset Value of any Partnership asset is adjusted pursuant
to clause (ii), (iii) or (iv) of the definition of Gross Asset Value herein, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;
(iv)    gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
(v)    depreciation or other cost recovery deductions shall be computed based
upon the Gross Asset Value of the Partnership’s assets rather than upon such
assets’ adjusted bases for federal income tax purposes; and
(vi)    notwithstanding any other provision hereof, any items which are
specially allocated pursuant to Section 16 shall not be taken into account in
computing Profits and Losses.
“Regulations” means the United States Treasury regulations promulgated under the
Code from time to time.


-17-

--------------------------------------------------------------------------------







28.    Amendments. This Agreement may be modified, altered, supplemented or
amended pursuant to a written instrument executed and delivered by the Partners.
29.    Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.
30.    Preparation of Tax Returns. The Designated Partner shall furnish to the
Partners information with respect to the Partnership required to be set forth in
each Partner's individual U.S. federal income tax return as soon as reasonably
practicable after the end of each taxable year of the Partnership. The
Designated Partner shall have exclusive authority in connection with the
preparation of the Partnership tax returns and in selecting an accounting firm
in connection with the preparation of such returns. The cost of the preparation
of all such reports shall be an expense of the Partnership.
31.    Tax Matters Partner; Partnership Representative; Tax Audits.
(a)     The Designated Partner shall at all times constitute, and have full
powers and responsibilities as, the “tax matters partner” of the Partnership for
purposes of Section 6231(a)(7) of the Code so long as such designation is
applicable and shall thereafter be designated as “partnership representative” of
the Partnership for purposes of Section 6223(a) of the Code, as amended by
Section 1101 of the Budget Act. Notwithstanding Section 8(i), the Designated
Partner is specifically directed and authorized to take whatever steps the
Designated Partner deems necessary or desirable to perfect any such designation,
including filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Regulations
and, upon request of the Designated Partner, the NTR Partner shall execute any
forms or statements required in connection therewith.
(b)    In the event the Partnership shall be the subject of an income tax audit
by any U.S. federal, state or local authority, to the extent the Partnership is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the Designated Partner shall be authorized to
act for, and its decision shall be final and binding upon, the Partnership and
each Partner. If the Partnership receives a notice of final partnership
adjustment from the Internal Revenue Service, the Designated Partner (in its
capacity as “tax matters partner” or “partnership representative”, as
applicable) may, as determined in its good faith discretion and with respect to
any applicable year, (i) elect to apply the provisions of Section 1101 of the
Budget Act with respect to any imputed underpayment arising from such adjustment
and/or (ii) cause the Partnership to (x) elect the application of Section 6226
of the Code, as amended by Section 1101 of the Budget Act, with respect to any
imputed underpayment arising from such adjustment, and (y) furnish to each
Partner, and former Partner (as applicable), a statement of such Partner’s share
(based on the year to which such adjustment relates) of any adjustment to
income, gain, loss, deduction or credit (as determined in the notice of final
partnership adjustment). All expenses incurred in connection with any such
audit, investigation, settlement or review shall be borne by the Partnership.
Each Partner agrees that such Partner will


-18-

--------------------------------------------------------------------------------





not treat any Partnership item inconsistently on such Partner's individual
income tax return with the treatment of the item on the Partnership's tax return
and that such Partner will not independently act with respect to tax audits or
tax litigation affecting the Partnership, unless previously authorized to do so
in writing by the Designated Partner, which authorization may be withheld in the
sole discretion of the Designated Partner. Notwithstanding anything contained
herein to the contrary, the RXR Partner shall have the sole right, and shall not
require the consent of any other Partner, to either (i) make any entity
classification election pursuant to Treasury Regulations Section 301.7701-3 with
respect to the Partnership or the REIT for U.S. federal income tax purposes
and/or (ii) cause the REIT to elect to be treated as a real estate investment
trust within the meaning of Section 856 of the Code (or following such election,
to cause the REIT to terminate the REIT’s status as a real estate investment
trust within the meaning of Section 856 of the Code).
32.    Fiscal Year. The fiscal year of the Partnership (the “Fiscal Year”) for
accounting and tax purposes shall be the calendar year. The Designated Partner
is authorized to take such action as it may deem necessary or appropriate to
adopt a Fiscal Year ending on any other date if such different Fiscal Year is
required under the Code.
33.    Notices. All notices, demands, requests, approvals or other
communications which may be or are required to be given, served, delivered, or
sent by any party to any other party pursuant to this Agreement shall be in
writing and shall be (a) mailed by first-class, registered or certified mail,
return receipt requested, postage prepaid, (b) sent by nationally recognized
overnight courier or (c) delivered by hand delivery (including delivery by
nationally recognized courier), addressed as follows:
(i)    If to the RXR Partner:
c/o RXR Realty LLC
625 RXR Plaza
Uniondale, New York 11556
Attention: Jason M. Barnett, Esq.
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Joshua Mermelstein, Esq.
(ii)    If to the NTR Partner:
399 Park Avenue, 18th Floor,
New York, New York 10022
with a copy:


Gibson, Dunn & Crutcher LLP


-19-

--------------------------------------------------------------------------------







200 Park Avenue
New York, New York 10166
Attn: Aaron Beim, Esq.




-20-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.
DESIGNATED PARTNER:
 
 
 
RXR 721 Seventh Vehicle LP, a Delaware limited partnership
 
 
 
By: RXR VAF III 721 Seventh GP LLC, its general
partner
 
By: /s/ Jason Barnett
Name: Jason Barnett
Title: Authorized Person 





Signature Page to Partnership Agreement of RXR 721 Seventh Venture JV

--------------------------------------------------------------------------------






NTR PARTNER:
 
 
 
1285 Investor NT-NSR, LLC,
a Delaware limited liability company
 
 
 
By: /s/ Ann B. Harrington  
Name: Ann B. Harrington
Title: General Counsel and Secretary





Signature Page to Partnership Agreement of RXR 721 Seventh Venture JV

--------------------------------------------------------------------------------






Annex A
Capital Contributions and Percentage Interests
Partners
Initial Capital Contributions
Percentage Interest
RXR 721 Seventh Vehicle LP
$500,711.46
5%
1285 Investor NT-NSR, LLC
$9,513,517.71
95%



 







--------------------------------------------------------------------------------






Annex B


Authorized Persons


Scott Rechler    
Jason Barnett    
Michael Maturo    
Todd Rechler    
Richard Conniff     





